UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-4186



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARY ELLEN PALLO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (CR-04-7)


Submitted:   August 25, 2004            Decided:   September 14, 2004


Before WIDENER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Christine
Witcover Dean, Anne M. Hayes, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mary Ellen Pallo appeals from the district court’s order

revoking her supervised release and sentencing her to four months

imprisonment.       On appeal, she contends that the court abused its

discretion when it revoked her release.           We affirm.

           We review the district court’s decision to revoke a

defendant’s supervised release for an abuse of discretion.             United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).           The district

court need only find a violation of a condition of supervised

release   by    a   preponderance     of    the   evidence.    18    U.S.C.A.

§ 3583(e)(3) (West Supp. 2004).        We review factual determinations

informing the conclusion that a violation occurred for clear error.

United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003);

United States v. Whalen, 82 F.3d 528, 532 (1st          Cir. 1996) (finding

district court’s credibility determinations concerning evidence

presented at a supervised release revocation hearing not reviewable

on appeal).

           Here,     the    court   found    Pallo’s   testimony    that   her

violations of supervised release were caused by miscommunications

to be not credible.        In addition, although Pallo provided excuses

for failing to meet her financial and reporting requirements, it is

undisputed that she did not comply with the conditions of her

supervised release.        Thus, we find that a preponderance of the

evidence supported the district court’s findings.              The district


                                     - 2 -
court was, therefore, statutorily authorized to revoke supervised

release and impose a prison term.   18 U.S.C.A. § 3583(e)(3).

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -